UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8415


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MICHAEL CURTIS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Joseph R. Goodwin,
Chief District Judge. (2:89-cr-00054-1)


Submitted:    July 30, 2009                 Decided:   August 3, 2009


Before MOTZ, KING and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Curtis, Appellant Pro Se. John J. Frail, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Michael    Curtis    appeals      the   district       court’s    order

granting his motion filed pursuant to 18 U.S.C. § 3582(c)(2)

(2006), and reducing his sentence to 325 months of imprisonment.

We   have      reviewed    the   record    and    find   no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.      United States v. Curtis, No. 2:89-cr-00054-1 (S.D.W. Va.

Oct. 20, 2008).            We dispense with oral argument because the

facts    and    legal     contentions     are    adequately     presented       in   the

materials       before    the    court   and    argument      would    not   aid     the

decisional process.

                                                                             AFFIRMED




                                           2